DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/21/29 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: 
throughout the specification, all of the boldface text should be removed (see page 3, lines 21-23; page 4, lines 2-5, page 6, lines 17-22; page 7, line 9 and lines 24-27; page 8, lines 2-3; page 9, line 6; the paragraph bridging pages 9-10; page 11, lines 8-11; and page 13, lines 2-3). Also, on page 16, line 18, ", which are SiC devices" should be deleted because it is superfluous language.  
Appropriate correction is required.

Claim Objections
5.	Claims 1-9 are objected to because of the following informalities:
In claim 1, the word --driving-- should be inserted on the first line after the word "for", and on lines 1-2 of claim 1, "the driving circuit driving a switch (SW, SWA, SWB), the drive circuit" should be deleted, and "(Dr)" should also be deleted, i.e., the preamble of claim 1 should just recite "A drive circuit for driving a switch, comprising:". Also in claim 1, the parenthetical expressions should be deleted as well, e.g., the recitation "(Von, VonA, VonB)" on line 4, the recitation "(VH)" on line 7, etc, the reason being that these parenthetical expressions do not limit the claim 1 and therefore should not be included therein. 
In claims 2-9, the boldface text on the first line of each should be removed, similar to the objection to the specification noted above. Also, the parenthetical expressions on line 2 of claim 8 should be removed, as should the parenthetical expressions on lines 2 and 4 of claim 9.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


In claim 1, line 8, "the acquired surge-correlated value is larger" is vague and indefinite, i.e., is larger than what? Also, the word "small" on the last line of claim 1 is indefinite because it is improper relative terminology, i.e., neither the specification nor the claims gives any indication as to how small (or large) the surge-correlated value would need to be in order to be considered "small" and thus within the scope of claim 1. Note also the same problem in claim 9, on lines 7 and 9 thereof, regarding the terms "large" and "small".
In claim 8, lines 1-2, "the drive circuit that drives a plurality of the switches" lacks antecedent basis (and note the same problem on the first two lines of claim 9).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al, U.S. Patent No. 10,979,039.
As to claim 1, Yamamoto et al discloses, in figure 1,
a drive circuit (1) for driving a switch (6) comprising:
an acquisition section (10), which acquires a surge-correlated value (note that circuit 10 detects the value of surge current or surge voltage at node N1), the surge-correlated value being an inter-terminal voltage of the switch (the voltage between the drain and source terminals of switch 6 or, alternatively, the current flowing through this switch from the drain terminal to the source terminal thereof) while the switch is in an on state (when transistor 6 is conducting current from its drain terminal to its source terminal--note that the limitations on lines 5-7 of claim 1, i.e., "and a time a period... Miller voltage" do not need to be disclosed by Yamamoto et al because claim 1 recites only that the surge correlated value is "one of the inter-terminal voltage and the time period..."); and
a setting section (9), wherein, when the acquired surge-correlated value is larger, the setting section sets a switching speed of the switch when the switch is switched to an off state to be lower than the switching speed of the switch when the acquired surge-correlated value is small (note that the resistance of resistor R2 is increased in response to the surge voltage or current at node N1 being relatively large, in order to thereby reduce the turn off switching speed of transistor 6).
As to claims 2-3, the functional limitations of these two claims will be inherent during the operation of the Yamamoto et al figure 1 drive circuit.
s 1-3 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al, U.S. Patent No. 9,112,344.
As to claim 1, Fukuta et al '344 discloses, in figure 2,
a drive circuit (DU) for driving a switch (IGBT switch S*#) comprising:
an acquisition section (the combination of comparators CMP1 through CMP3), which acquires a surge-correlated value (note that the Fukuta et al '344 acquisition section detects the value of surge current or surge voltage at terminal T6 and therefore the surge current or surge voltage at the collector or emitter of the IGBT switch), the surge-correlated value being an inter-terminal voltage of the switch (the voltage across the collector and emitter terminals of switch or, alternatively, the current flowing through this switch from the collector terminal to emitter terminal thereof) while the switch is in an on state (when the IGBT is conducting current from its collector terminal to its emitter terminal); and
a setting section (drive controller 50 together with transistors 24, 30 and 34 and the resistors connected to their drain terminals), wherein, when the acquired surge-correlated value is larger, the setting section sets a switching speed of the switch when the switch is switched to an off state to be lower than the switching speed of the switch when the acquired surge-correlated value is small (note that the resistance of the pulldown path from the gate of the IGBT down to ground is increased in response to the voltage or current at terminal T6 being relatively large, in order to thereby reduce the turn off switching speed of the IGBT).
As to claims 2-3, the functional limitations of these two claims will be inherent during the operation of the Fukuta et al '344 figure 2 drive circuit.


s 1-3 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al, U.S. Patent No. 7,746,158.
As to claim 1, Morishita et al discloses, in figure 1,
a drive circuit (10) for driving a switch (IGBT switch 1) comprising:
an acquisition section (the unillustrated detection circuitry which provides the control signal to control terminal 10c), which acquires a surge-correlated value (note that the Morishita et al acquisition section detects the value of surge current or surge voltage at the emitter terminal of the IGBT), the surge-correlated value being an inter-terminal voltage of the switch (the surge voltage or current at the emitter terminal of the IGBT) while the switch is in an on state (when the IGBT is conducting current from its collector terminal to its emitter terminal); and
a setting section (drive controller 2 together with transistors M2, M3 and M2' and the resistors connected to their drain terminals), wherein, when the acquired surge-correlated value is larger, the setting section sets a switching speed of the switch when the switch is switched to an off state to be lower than the switching speed of the switch when the acquired surge-correlated value is small (note that the resistance of the pulldown path from the gate of the IGBT 1 down to ground is increased in response to the voltage or current at the emitter terminal of the IGBT 1 being relatively large, in order to thereby reduce the turn off switching speed of the IGBT).
As to claims 2-3, the functional limitations of these two claims will be inherent during the operation of the Morishita et al figure 1 drive circuit.

10.	Claims 1-3 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osanai, U.S. Patent No. 9,685,945.
As to claim 1, Osanai discloses, in figure 1,

an acquisition section (the gate detection circuitry 12 which detects surge current or voltage at the gate terminal of IGBT1), which acquires a surge-correlated value, the surge-correlated value being an inter-terminal voltage of the switch (the surge voltage or current at the gate terminal of IGBT1) while the switch is in an on state (when IGBT1 is conducting current from its collector terminal to its emitter terminal); and
a setting section (drive controller 10 together with transistors S2 through S4), wherein, when the acquired surge-correlated value is larger, the setting section sets a switching speed of the switch when the switch is switched to an off state to be lower than the switching speed of the switch when the acquired surge-correlated value is small (note figure 2 of Osani which shows that during the surge of Ic1 at time t1, transistors S2 and S3 are turned off in order to thereby reduce the turn off switching speed of IGBT1).
As to claims 2-3, the functional limitations of these two claims will be inherent during the operation of the Osanai figure 1 drive circuit.


Allowable Subject Matter
11.	Claims 4-9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Prior Art Not Relied Upon
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 8 of Fukuta et al '896, figure 2 of Fukuta et al '660, figure 3 of Chen et al and figure 2 of Miyamoto et al, as four additional examples of a drive circuit with an acquisition section and a setting section for detecting surge voltage or current of an IGBT, and in response thereto, changing the turn off speed of the IGBT by increasing the resistance of the pull-down path from the gate of the IGBT to ground. Specifically, in Fukuta et al '896, the acquisition section is the surge detection circuitry 74 and the setting section is the soft breaking pull-down path through resistor 40 and transistor 42 which reduces the turn off speed of the IGBT. In Fukuta et al '660, the acquisition section is the surge detection circuitry which detects surge voltage or current at the emitter of the IGBT and the setting section is the soft breaking pull-down path through relatively large resistor 46 and transistor 48 which reduces the turn off speed of the IGBT. In Chen et al, the acquisition section is the surge detection circuitry formed by the combination of circuits 306 and 308 and the setting section is the soft breaking pull-down path through resistor 318 and transistor 316 which reduces the turn off speed of the IGBT. In Miyamoto et al, the acquisition section is the surge detection circuitry which detects surge voltage or current across the IGBT's 11 and 13 and the setting section is circuit 29 which functions to increase the resistance of resistor 22 when the surge current or voltage is relatively large, in order to slow down the turn off speed of the IGBT's.



Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 13, 2021